

Exhibit 10.1



AMENDMENT NUMBER EIGHT
to the
AMENDED AND RESTATED
MASTER REPURCHASE AGREEMENT
dated as of May 17, 2013
among
BARCLAYS BANK PLC,
SUTTON FUNDING LLC
and
NATIONSTAR MORTGAGE LLC


This AMENDMENT NUMBER EIGHT (this “Amendment”) is made as of this 21st day of
August, 2014, by and among Barclays Bank PLC (a “Purchaser” and “Agent”), Sutton
Funding LLC (a “Purchaser”) and Nationstar Mortgage LLC (“Seller”), to that
certain Amended and Restated Master Repurchase Agreement, dated as of May 17,
2013 (as amended by Amendment Number One to the Master Repurchase Agreement,
dated as of July 18, 2013, Amendment Number Two to the Master Repurchase
Agreement, dated as of July 24, 2013, Amendment Number Three to the Master
Repurchase Agreement, dated as of September 20, 2013, Amendment Number Four to
the Master Repurchase Agreement, dated as of November 4, 2013, Amendment Number
Five to the Master Repurchase Agreement, dated as of November 13, 2013,
Amendment Number Six to the Master Repurchase Agreement, dated as of November
25, 2013, and Amendment Number Seven to the Master Repurchase Agreement, dated
as of January 14, 2014, by and among Purchasers and Seller, and as further
amended, restated, supplemented or otherwise modified from time to time, the
“Repurchase Agreement”), by and among Seller and Purchasers.
 
WHEREAS, Purchasers, Agent and Seller have agreed to amend the Repurchase
Agreement as more particularly set forth herein.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:


SECTION 1.Amendments. Effective as of August 21, 2014 (the “Effective Date”),
the Repurchase Agreement is hereby amended as follows:


(a)Section 2 of the Repurchase Agreement is hereby amended by deleting the
defined term
“Maturity Date” in its entirety and replacing it with the following:


“Maturity Date” means October 20, 2014.
SECTION 2.Fees and Expenses. Seller agrees to pay to Purchasers all fees and out
of pocket expenses incurred by Purchasers and Agent in connection with this
Amendment, including all reasonable fees and out of pocket costs and expenses of
the legal counsel to Purchasers and Agent incurred in connection with this
Amendment, in accordance with Section 23(a) of the Repurchase Agreement. In
addition, as a condition precedent to the effectiveness of this Amendment,
Seller agrees to pay to Purchasers a non-refundable fee in an amount equal to
$1,250,000.00, in immediately available funds and otherwise in accordance with
Section 2 of the Pricing Side Letter.


SECTION 3.Defined Terms. Any terms capitalized but not otherwise defined herein
should have the respective meanings set forth in the Repurchase Agreement.



--------------------------------------------------------------------------------



SECTION 4.Limited Effect. Except as amended hereby, the Repurchase Agreement
shall continue in full force and effect in accordance with its terms. Reference
to this Amendment need not be made in the Repurchase Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Repurchase Agreement, any reference in any of such items to the Repurchase
Agreement being sufficient to refer to the Repurchase Agreement as amended
hereby.


SECTION 5.Representations. In order to induce Purchasers and Agent to execute
and deliver this Amendment, Seller hereby represents to Purchasers and Agent
that as of the date hereof, (i) Seller is in full compliance with all of the
terms and conditions of the Program Documents and remains bound by the terms
thereof, and (ii) no Default or Event of Default has occurred and is continuing
under the Program Documents.


SECTION 6.Governing Law. This Amendment and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of the State of New York, without regard to principles of conflicts of laws
(other than Sections 5-1401 and 5‑1402 of the New York General Obligations Law
which shall be applicable).


SECTION 7.Counterparts. For the purpose of facilitating the execution of this
Amendment, and for other purposes, this Amendment may be executed simultaneously
in any number of counterparts. Each counterpart shall be deemed to be an
original, and all such counterparts shall constitute one and the same
instrument. The parties intend that faxed signatures and electronically imaged
signatures such as .pdf files shall constitute original signatures and are
binding on all parties. The original documents shall be promptly delivered, if
requested.


[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]





2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Purchasers, Agent and Seller have caused their names to be
duly signed to this Amendment by their respective officers thereunto duly
authorized, all as of the date first above written.




BARCLAYS BANK PLC,
Purchaser and Agent






By: /s/ Adam Yarnold    
Name: Adam Yarnold
Title: Managing Director




SUTTON FUNDING LLC,
Purchaser




By: /s/ Joseph O'Doherty    
Name: Joseph O’Doherty
Title: President




NATIONSTAR MORTGAGE LLC,
Seller






By: /s/ Jeffrey Neufeld    
Name: Jeffrey Neufeld
Title: Senior Vice President and Treasurer







Amendment Number Eight to A&R Master Repurchase Agreement

